DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 5 is cancelled. Claims 1 and 6-16 are amended, wherein claim 1 is an independent claim. Claims 1-4 and 6-16 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a Ag liner, a Ag welding, or a Ag plating, or a combination of two or more thereof”, and the claim also recites “the Ag welding and the Ag plating” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a Ag liner, a Ag welding, or a Ag plating, or a combination of two or more thereof”, and the claim also recites “the Ag welding and the Ag plating” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “a Ag liner, a Ag welding, or a Ag plating, or a combination of two or more thereof”, and the claim also recites “the Ag welding joins … the Ag liner” (both Ag welding and Ag linear disposed) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “a Ag liner, a Ag welding, or a Ag plating, or a combination of two or more thereof”, and the claim also recites “the Ag plating… the Ag liner and an Ag welded portion” (a plurality of Ag disposed) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also, claim 16 recites the limitation "the plated layer”. There is insufficient antecedent basis for this limitation in the claim. Therefore, the metes and bounds of claim 16 are not readily ascertainable. Clarification and/or correction are/is required.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 4, 6, 8, 10 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bao et al (JP 2015040170 A, machine translation, “Bao”).
Regarding claim 1, Bao (entire document) teaches a pressure reaction vessel  (container) for producing crystal (crystal production) (figs 1 and 2, abstract and 0043), the pressure container containing a pressure container main body (bottom portion) having an opening (fig 1); and a cover (the top portion without reference number) configured to close the opening of the pressure container main body (fig 1), wherein the pressure container being configured to produce a crystal using ammonia in a supercritical state or a subcritical state as a solvent, a raw material 4, a mineralizer, and a seed crystal 6 inside the container (abstract, 0001, 0011, 0015, 0018-0029, 0032, 0035, 0036, 0043, 0045, 0046, 0051, 0052, 0055-0058, 0060-0062, 0065, 0068, 0069, 0077, 0081, 0094-0096, 0103, 0104 and claim 1), wherein the inner wall surface of the reaction vessel is coated with silver in order to obtain corrosion resistance against corrosive mineralizers etc. (0026, 0049-0051, 0054), and Ag is presented at least on the entire surface of an inner surface of the reaction vessel (pressure container) in contact with the solvent (0045).
In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Regarding claim 4, Bao teaches that fluorine-containing compound is used alone as a mineralizer (0026 and 0051), e.g., “the mineralizer is a fluorine-based mineralizer and does not contain a halogen atom other than fluorine”. It is also well established that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Regarding claim 6, Bao teaches that the pressure container main body has a cylindrical shape (figs 1 and 2, 0047), and the inner surface of the container (including a bottomed cylindrical shape) being lined with silver (fig 1, 0026, 0047, 0049-0051, 0054), meeting the instantly claimed “the Ag is disposed as an Ag liner having a bottomed cylindrical shape on an inner surface of the pressure container main body”.
Regarding claim 8, Bao teaches that the reaction container (a pressure container main body) is formed of an outer portion (a pressure container first main body member) and the coating/lining of the inner surface of the outer portion (a pressure container second main body member) (figs 1 and 2, 0045-0051), the inner surface of the reaction container is coated with the lining/coating material in order to further improve the corrosion resistance of the reaction vessel/container (0047-0051), inexplicitly teaching that the inner lining/coating portion (the pressure container second main body member) 
Regarding claim 10, Bao teaches that the reaction vessel (comprising the main body and the cover) is formed of a Ni-based alloy (0045-0046).
Regarding claim 11, Bao teaches that the Ag is disposed as an Ag liner (0026 and 0049-0051).
Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claim 1 above, and further in view of Fujisawa et al (JP 2012171863 A, machine translation, “Fujisawa”).
Regarding claim 2, Bao teaches that the Ag covers the inner surface of the pressure container as addressed above, but does not explicitly teach that the Ag covers the entire inner surface of the pressure container. However Fujisawa teaches a pressure-resistant container, wherein the inner surface of the container is preferably lined as much as possible with lining material comprising Ag (0039-0042), inexplicitly teaching an entire inner surface of the container is covered by Ag. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao by covering the inner surface of the pressure container with silver as much as possible including covering the entire inner surface of the reaction container with silver as motivated by Fujisawa in order to provide an reusable reaction vessel while obtaining a high quality crystal (abstract and 0067).
Regarding claim 12, Bao teaches that the Ag is disposed as an Ag liner (0026 and 0049-0051) and a mouth part of the pressure container main body having an opening on the top (fig 1), but does not explicitly teach that the Ag liner is installed up to 
Regarding claim 16, Bao teaches that the Ag is disposed as an Ag liner (0026 and 0049-0051), but does not explicitly teach the Ag plating is performed on an inner surface of the pressure container main body except for the Ag liner and an Ag welded portion, an inner surface of the cover, and an inner peripheral surface of a gasket, and the plated layer has a thickness of from 10 um to 1000 um. However Fujisawa teaches a pressure-resistant container, wherein that the Ag is disposed by Ag lining, the lining 23 is only positioned on an inner surface of the pressure container main body (figs 1, 3 and 5, 0044 and 0068), the lining means include plating (Fujisawa 0044), and the plated/lined layer has a thickness of 0.5 µm or more and 10mm or less (0044). Overlapping ranges are prima facie obvious. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao per teachings of Fujisawa in order to provide an reusable reaction vessel while obtaining a high quality crystal (Fujisawa abstract and 0067).
s 7, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claims 1 and 8 above, and further in view of Sasagawa et al (US 20090013926 A1, “Sasagawa”).
Regarding claim 7, Bao does not explicitly teach a gasket disposed in a gap between the pressure container main body and the cover. However Sasagawa teaches a reaction vessel, wherein a gasket 7 is positioned in a gap between a body part of the reaction vessel and the cover (figs 1-3 and 6-8, 0101-0103). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao per teachings of Sasagawa in order to enhance the sealing property (Sasagawa 0052).
Regarding claim 9, Bao teaches the cover as addressed above, but does not explicitly teach that the cover is formed of a first cover member and a second cover member, the second cover member is located on a part or all of an inner surface side of the first cover member, and the second cover member is composed of a material that is more excellent in corrosion resistance than the first cover member. However Sasagawa (entire document) teaches a pressure vessel, wherein an inner surface of a cover 2 is lined/coated with a lining cover 6, and the lining cover 6 is made of material having high corrosion-resistance in order to avoid the pressure vessel (having the cover portion) being corroded (Figs 1-3 and 6-8, 0101-0103), e.g., the second cover member (lining cover 6) is composed of a material that is more excellent in corrosion resistance than the first cover member (cover 2). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao per teachings of Sasagawa in order to avoid the pressure vessel 
Regarding claim 13, Bao teaches that the Ag is disposed as an Ag liner (0026 and 0049-0051), but does not explicitly teach that the pressure container second main body member is located on an outer periphery side of the Ag welding and the Ag plating, and the pressure container first main body member is located on an outer peripheral side of the pressure container second main body member. However Sasagawa (entire document) teaches a pressure vessel, wherein an intermediate portion 12a (the pressure container second main body member) is located on an outer periphery side of the Ag lining (figs 2, 3 and 7, 0036-0037), a vessel body 1 (the pressure container first main body member) is located on an outer peripheral side of the intermediate portion 12a (pressure container second main body member) (figs 2, 3 and 7, 0107, 0108, 0120). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao per teachings of Sasagawa in order to provide a pressure vessel capable of obtaining an operating conditions of high temperature and pressure suitable for manufacturing single crystals (Sasagawa 0107).
Regarding claim 14, Bao/Sasagawa teaches that the Ag is disposed as a liner 6, an intermediate covering layer 12b (second cover member) is located on an outer periphery side of the Ag lining, and the cover 2 (first cover member) is located on an outer peripheral side of the covering layer 12b (second cover member) (Sasagawa, fig 2, 0107), meeting the claim.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “Bao describes that the surfaces of the reaction vessel and the installation member are coated or lined… In the present application, Ag is present on the entire inner surface of the pressure vessel including the vessel main body and the cover… In Bao… there is no description about a specific lining method or coating method” have been considered, but not found persuasive. As applicant already noted, Bao teaches the surfaces of the reaction vessel is coated or lined with a platinum group including Ag; Bao also teaches that the inner wall surface of the reaction vessel is coated with silver in order to obtain corrosion resistance against corrosive mineralizers etc. (0026, 0049-0051, 0054), and Ag is presented at least on the entire surface of an inner surface of the reaction vessel (pressure container) in contact with the solvent (0045), meeting the instantly recited “Ag is present at least on the entire surface of an inner surface of the pressure container in contact with the solvent” in the instant claim 1. It is noted that the instantly claimed invention is “A pressure container” (apparatus), and “Ag is present on the entire inner surface of the pressure vessel including the vessel main body and the cover,” “a specific lining method or coating method,” “a number of materials” and “not using the capsule method” are also not recited in the instant claim 1; it is further noted that the dependent claim 16 clearly recites “the Ag plating is performed on an inner surface of the pressure container main body except for the Ag an inner surface of the cover, and an inner peripheral surface of a gasket”, e.g., the claim 16 requires that the Ag is not present on the inner surface of the cover, which does not conform to the applicant’s argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention (for example “Ag is present on the entire inner surface of the pressure vessel including the vessel main body and the cover”, “a specific lining method or coating method,” “a number of materials” and “not using the capsule method”), it is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the advantages or unexpected result of the instant invention, have been considered but are not persuasive. It is noted that Bao explicitly teaches that corrosion-resistance metal such as silver (Ag) is presented inferior of the reaction vessel (container) in order to obtain corrosion resistance against corrosive chemicals in the reaction vessel (0026 and 0049-0051), and crystals having high in purity and quality are obtained by using the reaction vessel and preventing impurities from being mixed into the growing crystals in the reaction vessel (abstract, 0024, 0028, 0030, 0033). Moreover, the argument concerning "In Bao… it would be difficult to predict the effect when this material is present on the entire inner surface of the pressure vessel, it can be used repeatedly for a long time without using a capsule ... It would be difficult to predict from the description of Bao the effect of solving the deformation problem of the corrosion-resistant portion by allowing Ag to exist on the entire inner surface of the pressure vessel without using a capsule " represents the In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant’s arguments that “In Fujisawa… the edges of the openings in the pressure resistant container are not lined with these materials… since the edge portion of the opening of the pressure- resistant container has a sealed sealing surface, lining is not necessary if there is a concern that the sealing performance may be deteriorated due to the lining… Fujisawa teaches away from the present application …” have been considered, but not found persuasive. It is firstly noted that the “edges” of the openings are not recited in the instantly claims; it is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also noted that [0042] of Fujisawa describes that it is preferable that the region where lining is avoided at the seal surface of the opening. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). Therefore, the argument concerning "based on the teachings of Bao and Fujisawa, it would be extremely difficult to arrive at the feature that Ag is present on the entire inner surface of the pressure vessel having a difference in internal structure from the present In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). It is also noted that the reference to Fujisawa is not applied to the rejection of independent claim 1.
Applicant’s arguments that “Sasagawa does not make up for the deficiencies of Bao and Fujisawa” have been considered, but not found persuasive, because the primary reference to Bao already teaches all of the instantly claimed limitations of claim 1, and the secondary reference to Sasagawa is used for teachings other structural elements for example a gasket recited in dependent claims. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that an anticipated case or a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714